Exhibit 10.1

 

EXECUTION VERSION

 

SEVENTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT

 

THIS SEVENTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT (this “Amendment”) is made as of January 31, 2014, by and
among ACRE CAPITAL LLC (f/k/a EF&A FUNDING, L.L.C.) (the “Borrower”), BANK OF
AMERICA, N.A., as Credit Agent (in such capacity, the “Credit Agent”), and the
LENDERS party to this Amendment (the “Lenders”).

 

WITNESSETH:

 

WHEREAS, the Credit Agent, the Lender and the Borrower are parties to that
certain Fifth Amended and Restated Mortgage Warehousing and Security Agreement,
dated as of April 16, 2010 (as amended to date, the “Loan Agreement”); and

 

WHEREAS, the Credit Agent and the Lender have agreed to further amend the Loan
Agreement as set forth herein, all on and subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Credit Agent and the Lender
agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Amendment but not defined herein shall have the meanings set forth in
the Loan Agreement.

 

2.                                      Amendment to Loan Agreement.  As of the
Effective Date (as hereafter defined), the Loan Agreement is hereby amended as
follows:

 

(a)                                 Clause (2) of the second sentence of
Section 1.1(i) is hereby amended by deleting the date “January 31, 2014” where
it appears therein and replacing it with “April 1, 2014.”

 

(b)                                 Section 4.5(ii) is hereby amended by
deleting in their entirety subsections (a), (b), (c), and (d) thereof and
replacing them with the following:

 

“(a)                           On a quarterly basis for each of Company’s fiscal
quarters other than the fourth fiscal quarter, a balance sheet and a
year-to-date income statement as well as such other statements prepared on a
year-to-date basis, certified by the chief financial officer of the Company;

 

(b)                                 A quarterly statement of Mortgage Loans in
foreclosure, if any, within (i) forty-five (45) days after the last day of each
fiscal quarter other than the fourth fiscal quarter, and (ii) within ninety (90)
days after the last day of the fourth fiscal quarter;

 

--------------------------------------------------------------------------------


 

(c)                                  A quarterly delinquency report for loans in
the Company’s servicing portfolio, within (i) forty-five (45) days after the
last day of each fiscal quarter other than the fourth fiscal quarter, and
(ii) within ninety (90) days after the last day of the fourth fiscal quarter;

 

(d)                                 A quarterly compliance certificate certified
by an Authorized Person in substantially the form attached hereto as Exhibit F,
within (i) forty-five (45) days after the last day of each fiscal quarter other
than the fourth fiscal quarter, and (ii) within ninety (90) days after the last
day of the fourth fiscal quarter;”

 

3.                                      Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by Credit Agent of, the following conditions and any other conditions set forth
in this Amendment, by no later than 2:00 p.m. (Chicago time) on January 31,
2014, subject to extension at the discretion of the Credit Agent (with the date,
if at all, by which such conditions have been satisfied or waived being referred
to herein as, the “Effective Date”), failing which this Amendment shall be null
and void at the option of the Credit Agent:

 

(a)                                 The Credit Agent shall have received the
following:

 

(i)                                     This Amendment, duly executed by all
parties.

 

(ii)                                  Such certificates of resolutions or other
actions, incumbency certificates and/or other certificates of an authorized
officer of the Borrower as the Credit Agent may require evidencing (A) the
authority of the Borrower to enter into this Amendment and any other documents
to be executed and delivered in connection herewith, and (B) the identity,
authority and capacity of the officer of executing and delivering this Amendment
on behalf of the Borrower.

 

(iii)                               Such other documents as the Credit Agent may
reasonably request.

 

(b)                                 No Default or Event of Default will exist as
of the Effective Date.

 

(c)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents shall have been
when made, and will be on the Effective Date, true and correct in all material
respects, except as to matters which speak to a specific date and changes in the
ordinary course to the extent permitted and contemplated by the Loan Agreement.

 

(d)                                 The Borrower shall have paid to the Credit
Agent, for the account of the Lender, a fully earned, non-refundable commitment
fee in the amount of $16,667.00.

 

4.                                      Waiver of Claims. The Borrower as of the
date hereof and as of the Effective Date, acknowledges, confirms and agrees that
it has no offsets, defenses, claims, counterclaims or causes of action of any
kind or nature against the Credit Agent and/or any Lender with respect to any of
its liabilities and obligations owing to the Credit Agent and/or any Lender,
and, in any event, as of the date hereof and as of the Effective Date the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of

 

2

--------------------------------------------------------------------------------


 

action of whatever kind or nature, whether known or unknown, which it has or may
have as of the date hereof or the Effective Date against the Credit Agent and/or
the Lender, or their respective affiliates, officers, directors, employees,
agents, attorneys, independent contractors, and predecessors, together with
their successors and assigns, directly or indirectly arising out of or based
upon any matter connected with the Loan Agreement or the administration thereof
or the obligations created thereby.

 

5.                                      Acknowledgments by Borrower.  As of the
date hereof and as of the Effective Date, the Borrower acknowledges, confirms,
represents and warrants and agrees that:

 

(a)                                 This Amendment is a Loan Document.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and, as of the date hereof and as of the Effective Date, the
Borrower hereby (x) ratifies, confirms and reaffirms all and singular of the
terms and conditions of the Loan Agreement and the other Loan Documents
applicable to the Borrower, and (y) represents and warrants that:

 

(i)                                     As of the date the Borrower executes
this Amendment, no Default or Event of Default exists, and no Default or Event
of Default will exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof, and will be true and
correct in all material respects as of the Effective Date, except as to matters
which speak to a specific date, and changes in the ordinary course to the extent
permitted and contemplated by the Loan Agreement.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment, and has taken all
necessary action to authorize the execution, delivery, and performance of this
Amendment, and the person executing and delivering this Amendment on behalf of
the Borrower is duly authorized to do so.

 

(iv)                              This Amendment has been duly executed and
delivered on behalf of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(c)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses and disbursements incurred by the Credit Agent in connection with this
Amendment and all previous matters relating to the Loan Agreement and the
Borrower’s relationship with the Credit Agent and the Lender.

 

3

--------------------------------------------------------------------------------


 

6.                                      Miscellaneous.

 

(a)                                 This Amendment may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  Signatures transmitted electronically (including by
fax or e-mail) shall have the same legal effect as the originals, but each party
nevertheless shall deliver original signed counterparts of this Amendment to
each other party upon request of another party.

 

(b)                                 This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  This Amendment shall be governed in
accordance with the internal laws of the State of New York (without regard to
conflict of laws principles which would result in the application of the law of
another jurisdiction) as an instrument under seal.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

ACRE CAPITAL LLC

 

 

 

By:

ACRE Capital Holdings LLC,

 

 

its Sole Member

 

 

 

 

 

By

/s/ Kelley A. Prevete

 

 

Name:

Kelley A. Prevete

 

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and Lender

 

 

 

 

By

/s/ Shannon Westberg

 

Name:

Shannon Westberg

 

Title:

SVP

 

Signature page to Seventh Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------